Title: From George Washington to Colonel Christopher Greene, 15 October 1777
From: Washington, George
To: Greene, Christopher



Head Quarters [Towamencin Township, Pa.] 11 O’Clock at night, October 15, 1777.

Sir: I am persuaded by intelligence from different quarters, that the enemy are determined to endeavour by a speedy and vigorous effort to carry Fort Mifflin, and for this purpose are preparing a considerable force. Their attempt will probably be sudden and violent, as they are hardly in a situation to delay a matter so essential to them as that of removing the River obstructions. It is of infinite importance to disappoint their intentions in this instance, as their keeping or evacuating Philadelphia materially depends upon their having the communication with their shipping immediately open, and it is not unlikely they may dispair of effecting it, if they should fail in the push, I imagine they are now about to make. Col. Smith’s present force is not as great as could be wished and requires to be augmented, to put him in a condition to make an effectual opposition. I would therefore have you to detach immediately as large a part of your force as you possibly can in aid of his garrison. I cannot well determine what proportion: This must be regulated by circumstances and appearances but my present idea is that the principal part should go to his assistance. To enable you the better to spare a respectable reinforcement, I have directed General

Newcomb to send his brigade of militia to Red-bank, or as many of them as he can prevail upon to go. Colonel Angell will also march early to-morrow morning to join you, with his regiment. The Garrisons and fleet may be informed of these succours by way of keeping up their spirits.
I would not have you trust to the houses in the neighborhood of your post, as these in case of an investiture will fail you; which makes it prudent to have a sufficient number of huts before hand prepared within the fort.
I hope, and doubt not, you will keep fully in mind the prodigious importance of not suffering the enemy to get entire possession of the Delaware, and will spare no pains, nor activity to frustrate their efforts for that purpose. Be watchful on every quarter, and industrious in stopping every avenue by which you are assailable. Be cautious not to pay too much attention to anyone part of your works, and neglect the others; but take every precaution to strengthen the whole; for otherwise the greatest danger may be where you least expect it. I am etc.
